 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                      ***
 5
      PETER SLACK,                                           Case No. 2:18-cv-00899-GMN-DJA
 6
                              Plaintiff,
 7                                                           ORDER
            v.
 8
      UNITED AIRLINES, INC.,
 9
                              Defendant.
10

11
            This matter is before the Court on Defendant’s Motion to Extend Time re the Dispositive
12
     Motions Deadline (ECF No. 60) and Motion to Extend Time to File a Responsive Pleading (ECF
13
     No. 61), filed on March 27, 2020.
14
            Given the global COVID-19 pandemic, it is hardly surprising that Defendant requests an
15
     extension of 60 days to the current dispositive motions deadline and to file a responsive pleading
16
     due the current social distancing mandate. What is surprising to the Court is that Defendant
17
     indicates that Plaintiff was contacted to stipulate to an extension and he refused without any
18
     explanation. Accordingly, Plaintiff objected to what appears to be a realistic and common-sense
19
     motion to reschedule the discovery deadlines. If the Motion is correct, then Plaintiff wants to
20
     push forward with the dispositive motions deadline even though it is not clear when the parties
21
     will be able to safely resume litigation and when Defendant’s business will be fully operational
22
     (or when it will be safe to travel by air, to return to work or to get closer than six feet to anyone).
23
            Rather than guess at Plaintiff’s motivation, the Court will require Plaintiff to file a
24
     response by April 2, 2020 explaining (1) whether he did, in fact, oppose the motions to extend,
25
     and (2) all the reasons justifying his opposition (assuming that he did actually advise Defense
26
     Counsel that he opposes the motions). If Plaintiff opposed the motions, then he is best advised to
27
     provide a comprehensive and rational explanation. Before filing this response, though, Plaintiff
28
 1   may want to brush up on the concepts of compassion, equity, flexibility, respect, social

 2   conscience, and civility. No reply is needed absent further Court order. To the extent that

 3   Plaintiff withdraws his objection to the extension requests, then the parties’ may file a stipulation

 4   and withdraw the motions (ECF Nos. 60-61).

 5          IT IS THEREFORE ORDERED that Plaintiff’s Response to Defendant’s Motions to

 6   Extend Time (ECF Nos. 60-61) is due on April 2, 2020.

 7          IT IS FURTHER ORDERED that the Response must contain the information outlined in

 8   this Order.

 9

10          DATED: March 31, 2020.

11
                                                           DANIEL J. ALBREGTS
12                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
